DETAILED ACTION
Claims status
In response to the application filed on 08/14/2020, claims 1-45 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following “INVENTIONS” is required under 35 U.S.C. 121:
Claims 1-3, 37-38, and 45 (An apparatus, i.e., “transmitting side”, for serving a plurality of UEs) are drawn to the apparatus wherein “to transmit a first data signal of the first user equipment and second data signal of the second user equipment using a non-orthogonal multiple access, NOMA, scheme, and wherein the first data signal and the second data signal are modulated using different waveforms prior to superposition of the first and second data signals.” [Emphasis Added]. The subject matter classified in H04L1/0003, and H04L1/0041.
Claims 4-16, and 39-40 (An apparatus, i.e., “transmitting side”, for serving a plurality of UEs) are drawn to the apparatus wherein “to modulate the first data signal and the second data signal using different waveforms prior to superimposing the first and second data signals, process the first data signal and the second data signal according to a pathloss or signal attenuation on a channel between the first and second user equipments and the apparatus or according to the geographical locations of the first user equipment and the second user equipment relative to the apparatus, and superimpose the first data signal and the second data signal.", [Emphasis Added]. The subject matter classified in H04B17/318.
Claims 17-19, and 43 (An apparatus, i.e., “receiving side”, for serving a plurality of UEs) are drawn to the apparatus wherein “…to receive on resources, which are shared by a plurality of user equipments, which comprise at least a first user equipment and a second user equipment, a superimposed signal comprising at least a first data signal of the first user equipment and a second data signal of the second user equipment, the first data signal and the second data signal modulated using different waveforms and processed according to a non-orthogonal multiple access, NOMA, scheme, wherein the apparatus is configured to process the received superimposed signal to acquire the first data signal and the second data signal, and wherein the apparatus is configured to demodulate the first data signal and the second data signal on the basis of the waveforms used for modulating the first data signal and the second data signals.” [Emphasis Added]. The subject matter classified in H04L27/2601, and H04L1/0045.
Claims 20-26, and 41-42 (An apparatus, i.e., “another transmitting side”, for serving a plurality of UEs) are drawn to the apparatus wherein “transmitting data of a plurality of user equipments, which comprise at least a first user equipment and a second user equipment, on resources shared by the plurality of user equipments, the apparatus is configured to process the first data signal and the second data signal according to a pathloss or signal attenuation on a channel between the first and second user equipments and the apparatus or according to the geographical locations of the first user equipment and the second user equipment relative to the apparatus, superimpose the first data signal and the second data signal, and modulate the superimposed signal using a certain waveform, wherein the first data signal and the second data signal are further processed according to a mobility of the first user equipment and the second user equipment.", [Emphasis Added]. The subject matter classified in H04L5/0007, and H04L5/0069.
Claims 27-33, and 34-36 (A User Equipment (UE), i.e., “receiving side”, served by an apparatus) are drawn to the apparatus wherein “to receive data from the apparatus on resources shared by the user equipment and at least one further user equipment, the user equipment is configured to receive a superimposed signal comprising a first data signal of the user equipment and a second data signal of the further user equipment, wherein the first data signal is modulated using a first waveform, and the second data signal is modulated using a second waveform, the first waveform being different from the second waveform.” [Emphasis Added]. The subject matter classified in H04W76/042, and H04L1/0009.
Claim 44 (A method for receiving in a wireless communication system) is drawn to the method wherein  “receiving a superimposed signal comprising a first data signal of the first user equipment and a second data signal of the second user equipment, cancelling the second data signal from the superimposed signal, decoding the data from the first data signal, wherein the first data signal is modulated using a first waveform, and the second data signal is modulated using a second waveform, the first waveform being different from the second waveform.” [Emphasis Added]. The subject matter classified in H04L25/03006.
The inventions are distinct, each from the other because of the following reasons:
Inventions Group I and Group II are related as sub-combinations disclosed as usable together in a single combination.  The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case:
The sub-combination Group I has separate utility from Group II such as Group I is drawn to the method wherein “to transmit a first data signal of the first user equipment and second data signal of the second user equipment using a non-orthogonal multiple access, NOMA, scheme,”; and
The sub-combination Group II has also separate utility from Group I such as Group II is drawn to the method wherein “to , process the first data signal and the second data signal according to a pathloss or signal attenuation on a channel between the first and second user equipments and the apparatus or according to the geographical locations of the first user equipment and the second user equipment relative to the apparatus, and superimpose the first data signal and the second data signal”. See MPEP § 806.05(d).
Similarly the sub-combination of Group I has separate utility from Group III, IV, V, and VI. See the highlighted portions of emphasis notes shown in as set forth above. Ultimately, the rest of the sub-groups are also related as sub-combination disclosed as usable together in a single combination.
The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416